ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
LDV, Inc.                                    )      ASBCA No. 58840
                                             )
Under Contract No. W912QR-05-C-0018          )

APPEARANCE FOR THE APPELLANT:                       John C. Ross, Esq.
                                                     Harpst Ross, Ltd.
                                                     Uniontown, OH

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Carlton A. Arnold, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Louisville

               ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

       By order dated 5 October 2015, appellant was ordered to either respond to the
government's proposed hearing schedule or show cause why the appeal should not be
dismissed for failure to prosecute within 21 days of the date of the order. Appellant
received the show cause order on 9 October 2015, but has not responded. Appellant
likewise had failed to respond to earlier Board orders. Accordingly, the above appeal is
dismissed with prejudice under Board Rule 17.

      Dated: 4 November 2015



                                                 MARK N. STEMPLER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD
 Administrative Judge                             Adminis ative Judge
 Vice Chairman                                    Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58840, Appeal of LDV, Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2